Per Curiam.
This is an action for no-fault personal protection insurance (PIP) benefits under MCL 500.3101 et seq.; MSA 24.13101 et seq. The plaintiff was one of a group of people who rented a van in London, Ontario, intending to attend a gathering in Lansing. They stopped at Detroit in order to stay overnight. The plaintiff decided to sleep in the van on a couch which had been placed there by one of the members of her group. Originally the van was parked behind the house, but *642later was moved to the street. Still later it was moved into the yard near a bedroom window of the house. Two other persons also slept in the van.
At approximately 3 a.m., a car, which was insured by State Farm Insurance Company, came through a service drive, jumped the curb and hit the van. The plaintiff suffered severe injuries. The defendant was the insurer of the van. A claim was made on behalf of plaintiff against the defendant, and some PIP benefits were paid. Eventually, however, the defendant refused to pay for additional replacement services, or to pay for a modified transportation vehicle, and suit was started.
Prior to trial the plaintiff moved for summary judgment, which motion was denied. A trial was held and, at the conclusion of the plaintiff’s proofs, defendant moved for a directed verdict. The trial court granted this motion, finding that the van was not used as a motor vehicle when plaintiff was injured. Plaintiff appeals from this decision as of right.
Section 3105 (MCL 500.3105; MSA 24.13105) reads as follows:
"Under personal protection insurance an insurer is liable to pay benefits for accidental bodily injury arising out of the ownership, operation, maintenance or use of a motor vehicle as a motor vehicle, subject to the provisions of this chapter.”
There is no doubt but that plaintiff is entitled to no-fault benefits. The sole question is, which of two insurance companies must pay.
In Shinabarger v Citizens Mutual Ins Co, 90 Mich App 307, 314; 282 NW2d 301 (1979), lv den 407 Mich 895 (1979), this Court stated:
"Where the injury is entirely the result of an inde*643pendent cause in no way related to the use of the vehicle, however, the fact that the vehicle is the site of the injury will not suffice to bring it within the policy coverage.”
Here, the van was parked off the street and was being used for sleeping accommodations, apparently because the house by which it was parked could not accommodate all of the guests. Furthermore, it was not adapted for such use by its owner. We agree with the trial court that the van was not being used as a motor vehicle.
Plaintiff raises two other questions. First, she contends that the defendant waived the defense that it was an improper party. This claim was not raised before the trial court, but the plaintiff, by way of her pretrial motion for summary judgment, claimed that the defendant had failed to state a valid defense to her claim. The defendant’s answer, however, neither admitted nor denied that it was obligated to pay the benefits sought, and asked that the action be dismissed unless the plaintiff showed to the court that she was not otherwise entitled to benefits. We believe, therefore, that the question of whether the defendant was the proper party to be sued was raised in the defendant’s answer.
Secondly, plaintiff claims that the trial court erred in denying her motion to equitably estop defendant from denying that it was the proper party. This question was raised prior to trial and also in plaintiff’s motion for a new trial, which was denied. In denying the motion, the trial court concluded that the issue was moot, for, even if the case had gone to the jury and defendant had not been permitted to argue that State Farm was the proper party, that would still not establish that defendant was liable. We agree. Likewise, it should *644be noted that plaintiff started suit against the driver of the other car and was aware of the fact that State Farm was the insurer, she having settled her claim with that company.
Affirmed. No costs, a question of statutory construction being involved.